Title: Orderly Book, 22 September 1758
From: Washington, George
To: 



[22 September 1758]

Camp at Reas Town Friday, Septr 22d 1758
G. O.
Parole Kinsail
Field Officer for tomorrow Lt Colo. [George] Mercer.
The provost to go his rounds regularly twice a day to prevent all Rioting, Gaming & disorders to examine the Sutlers & Stall Keepers weights & Measures, & to see that the Camp is kept clean & free off all Dead Carcasses & Deseased Horses.
The Sutlers to give in a list of their Names to Lt [James] St Clair, with an Acct of the things they have to Sell & from whom they receivd their Licences, as no followers of the Army will be allowed to remain witht having a Licence from the Qr Mastr Genl.
The Regimts are likewise to be given in to Mr St Clair a list of the Sutlers who attend them.
The Picquits of the line are every night all to Assemble upon the Grand parade half an Hour before retreat beating where the Field Officer of the Day will give them their orders.

A Detachmt consistg of 1 C. 3 S. 4 S. & 70 Men to be posted in the following manner.
The Capt. a Serjt & 25 Men to take post about a Mile distant from the Camp from the Great Road leadg towards the Shawneese Cabins, farther or nearer to the Camp as the nature of the Ground or the ease of communication with the Camp will Allow Off.
1 Sub. 1 Serjt & 15 Men to take post at abt the same distance & with the same reasons upon the Warriours path leading to Franks Town.
1 Sub. 1 Serjt & 15 Men to take post at abt an equal distance between the former two posts, the 3d Sub. with a Serjt & 15 Men at an Intermediate distance between the Franks Town path & the great Road to Juniatte.
Those different posts to find out & open a path of Communication from post to post along which they are to Patrole day & Night stoping all straglers Soldiers or others going or coming to Camp without proper passes or Licences for so doing.
They are upon Suspicious Tracts or paths betwixt their Posts, to leave double Sentry’s who are narrowly to watch what passes & repasses & in case any Scouting party of the Enemys appearing if not strong enough they are to retire towards their next post Firing their Pieces in order to give the alarm to their posts that all may be upon their Guard.
⟨A⟩ like detachmt consistg of the same numbr of Officers & Men & to observe the same Rules & directions to be posted as follows.
The Capt. upon the great road leadg to Juniatte at the River side.
1 Sub[altern] upon the road to Fort Cumberld the other 2 Subs. at intermediate distances between the Juniatta Road & the Fort Cumberld road & between the Fort Cumberld road & the posts on the Shawnee Cabin road.
Those two detachmts to Patrole equally regularly & to Communicate to one another.
The Sub. upon the Fort Cumberland Road upon Acct of the Hills & uneavenness of the ground is to post himself so as to have an easy Communication with the Camp, detachg from him a Serjt or Corporal with a few Men at a proper distance along

the road to give him timely Intelligence of any Enemy Party’s.
These detachmts to be releivd every 48 Hours & to parade to morrow morning at the General parade by break of day where Guides will attend to conduct them.
The Capts. to send daily to the Field Officer of the Day a report of what Happens & an orderly Man to be sent from each post to Conduct the New Guards.


Detail for the Guards
C.
S.
S.
C.
Privte


the Highlanders

1
1
1
18


1st V.
1
1
1
1
15


2nd [V.]


2
1
28


N. Carolineans




2


Marylanders




1


3d B. Pensyls.


1
1
13


Lower Countys




1



1
2
5
4
78


Detail for 48 Hours Guards







the Highlanders

1
2

36


1 Virginia Regts

1
2

30


2 [ditto]
2
3
3

56


N. Carolineans




3


Marylanders




1


3d B. Pensylvanians

1
2

26


Lower Countys




1



2
6
9

153


After Orders
The General Court Martial whereof Colo. [Hugh] Mercer is Presidt to meet to morrow morning at 8 OClock to try two deserters from the Virginia Regimts & such Prisoners as may be brought before them.
The Detachmt of the 1st Battalln of Pensyls. Regt to march to morrow as an Escort to provisions for Loyall Hannon.
